Citation Nr: 1636656	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-07 971	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for the Veteran's death at the Portland VA Medical Center in March 2010.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran had active service in the Army from February 1983 to February 1986.  The Veteran died in March 2010 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the appeal was thereafter moved to the RO in Portland, Oregon.  In October 2014, the Board remanded the above issues for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a service-connected disability did not cause or contributed materially or substantially to the Veteran's death. 

2.  The preponderance of the evidence shows that the Veteran's death at the was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment or was an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for the Veteran's death at the Portland VA Medical Center in March 2010 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claims that the severity of the Veteran's service-connected posttraumatic stress disorder (PTSD) interfered with his treatment because he had lost the will to live and thereby it contributed to his death and because the medication he was on for his service-connected psychiatric disorder interfered with his treatment.  Alternatively, the appellant claims that it was negligence for the Portland VA Medical Center's to treat the Veteran with a blood thinner (Coumadin) and if they had read his chart they would not have done so and this negligence caused his death.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Initially, the Board notes that these issues were remanded in October 2014, in part, to obtain the Veteran's records from the Social Security Administration (SSA) and Mercy Medical Center.  However, while the appeal was in remand status the SSA in April 2015 notified VA that it did not have any records of the Veteran.  The appellant was notified of this fact later in April 2015.  Similarly, while in April 2015 VA asked the appellant to provide VA with an authorization to obtain the Veteran's records from Mercy Medical Center, she did not thereafter provide VA with an authorization.  Therefore, the Board finds that VA adjudication of this appeal may go ahead without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005) (holding that VA is under no duty to obtain records for which the Veteran has not provided an authorization as the claimant cannot remain in a passive role).

a. The Cause of Death Claim

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board notes that the March 2010 Certificate of Death reports that the immediate cause of the Veteran's death was hemorrhagic shock due to occult bleeding, anticoagulation, and a pulmonary embolism.  In this regard, the record does not show and the appellant has never claimed that any of the disease process that the Certificate of Death listed as causing or contributing to the Veteran's death (i.e., hemorrhagic shock, occult bleeding, anticoagulation, and a pulmonary embolism) occurred while on active duty, continued since active duty, and/or have developed post-service and has been linked to service by competent and credible medical evidence.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Therefore, the Board finds that the a disability or disease of service origin did not cause or contribute materially to the Veteran's death (i.e., hemorrhagic shock, occult bleeding, anticoagulation, and a pulmonary embolism) is not warranted.   38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015)  

Next, and as noted above, the appellant claims that the Veteran's service-connected PTSD interfered with his treatment either because he had lost the will to live or because the medication he was on interfered with his treatment.  

Given the appellant's claims, VA obtained medical opinions in February 2010 and July 2015.  Tellingly, both examiners were uniform in opining that the Veteran's service-connected PTSD did not caused or contributed substantially or materially to cause his death.  Moreover, the 2015 VA examiner in full compliance with the Board's October 2014 remand instructions acknowledged and discussed the severity of the Veteran's psychiatric disability, which was evaluated as 100 percent disabling for more than six years before his death and was productive of, among other symptoms, recurrent suicidal ideation with plan, an unsuccessful suicide attempt and severe depression as well as the appellant's contention that his psychiatric disability made the Veteran less able to obtain treatment and thus hastened his death.  See Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, after a review of the record on appeal the February 2010 VA examiner opined as follows:

I have reviewed the conflicting medical evidence and am providing the following opinion:  The undersigned reviewed this veteran's C-file at length, and specifically noted the pertinent components of evidence (Tabs A-F).  This veteran was originally diagnosed with PTSD in 2004, and given a GAP of 35, indicating severe symptomatology.  Also, in 2004 he was deemed not competent to manage his own financial affairs, more evidence of severe symptomatology.  Persons with PTSD are known to have a higher incidence of other mental disorders that are presumed to be derived or aggravated by PTSD.  Indeed, this veteran's C-file shows that he was diagnosed with a mood disorder as well as alcohol and methamphetamine abuse.  

The C-file, and CPRS does not contain information about the subsequent course of his PTSD or follow-up treatment.  

Review of the medical reports concerning his demise were reviewed thoroughly.  In summary, he developed rather acute respiratory distress, in the context of COPD, on Feb 8, 2010.  He was admitted to the hospital in Roseburg, OR.  He became relatively stable on Feb 21, 2010 at which time he was extubated.  He was transferred to the Portland VAMC because 'his mental status was altered and he continued to be tenuous with regard to his respiratory status.'  After arriving at the Portland VAMC his hospital course was marked initially by becoming relatively stable (did not require intubation), but on Mar 2, 2010 he developed tachycardia and 'mental status changes' (presumably was disoriented).  He went on to die within a few hours presumably [due] to hemorrhagic shock from occult bleeding (family declined autopsy because of religious beliefs). 

It is the undersigned's opinion that Veteran's death was not caused by, or the result of his service connected condition, PTSD.  The reason for this opinion is that PTSD and depression symptoms are not known to cause or aggravate respiratory failure, the reason for his admission on Feb 8, 2010.  PTSD and depression, likewise, do not cause abnormal bleeding/hemorrhage, the presumed immediate cause of his demise. 

Shortly prior to death he developed 'mental status changes' which were undoubtedly symptoms of delirium secondary to his medical conditions.  These changes would not be included as symptoms of PTSD or depression, but rather were most probably symptomatic of his advancing medical problems. 

Likewise, after a review of the record on appeal the July 2015 VA examiner opined as follows:

It is less likely than not (less than 50% probability) that any service-connected psychiatric disability caused or contributed substantially or materially to cause his death. 

Veteran was diagnosed in 2004 with PTSD, and had a GAF of 35, indicating severe symptoms.  Also in 2004, he was found not competent to manage his own financial affairs, another indicator of the severity of his PTSD.  In addition to PTSD, the veteran was diagnosed with bipolar disorder, type II, and polysubstance abuse that included alcohol, methamphetamine, cocaine, and marijuana. 

The veteran was seen regularly by his VA providers, including his medical provider and mental health providers, and detailed review of the medical records shows no evidence that the veteran's psychiatric disability made him less able to obtain treatment for either psychiatric or medical conditions. 

There is no evidence in the medical literature that documents any nexus between PTSD and COPD, and review of the medications he was on for treatment of PTSD and treatment of bipolar disorder (Bupropion, Gabapentin, Lithium, and Quetiapine) shows no increased risk of bleeding problems or of respiratory problems when taking these medications. 

These medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, the Board finds the medical opinions provided by the above VA examiners more probative than any of the lay claims found in the record because the cause of the Veteran's death is a complex medical question which lay persons are not competent to validly opine on and the medical experts who provided the VA opinions have greater knowledge and skill in analyzing the medical data than these lay persons.  See Davidson; Also see Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Moreover, there is no indication that the Veteran smoked due to his service-connected psychiatric disability.  Indeed, the evidence shows that he began smoking prior to service and the appellant has to date not contended, and the record does not show that the Veteran's smoking was related to a service-connected disability.    

Thus, having decided that the preponderance of the evidence shows that the Veteran did not die as a consequence of a disability of service origin, service connection for the cause of his death must be denied.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

b. The 1151 Claim

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, to establish entitlement to Section 1151 benefits, these three (3) factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361 provides that (1) Care, treatment, or examination. To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d).

Given the appellant's claims that it was negligence for the Portland VA Medical Center's to treat the Veteran with a blood thinner while hospitalized in March 2010 and this error caused his death, VA obtained medical opinions in February 2012 and July 2015.  Tellingly, both examiners were uniform in opining that the Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment or was an event that was not reasonably foreseeable.  Moreover the 2015 VA examiner's opinions, in full compliance with the Board's October 2014 remand instructions, acknowledged and discussed the appellant's contention that the Veteran should not have been treated with a blood thinner because doing so was contraindicated by his medical chart and his death was not reasonably foreseeable.  See Stegall. 

Specifically, after a review of the record on appeal the February 2012 examiner opined as follows:

Upon reviewing the evidence in the C file and CPRS records, it is the opinion of this Examiner that this Veteran did not suffer additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment; nor due to an event not reasonably foreseeable. 

Rationale: 
The records show that the Veteran received the same care that a reasonably prudent physician would have used in caring for this Veteran's COPD Exacerbation, Altered Mental Status, Pulmonary embolus, Left heel ulcer and electrolyte and nutritional issues.  Despite this the Veteran had a cardiac arrest that was thought to most likely be due to an retroperitoneal bleed, though confirmation of this was not possible as autopsy was declined by the family.  Although it is likely that his anti-coagulation treatment including lovenox and warfarin contributed to his bleeding, the care using these two medications appeared appropriate and no contraindications to warfarin use were identified. 

Likewise, after a review of the record on appeal the July 2015 examiner opined as the to the negligence question as follows:

It is less likely than not (less than 50% probability) that the veteran's death at PVAMC on 3/3/2010 was caused by carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on VA's part in furnishing the treatment.

Detailed review of the medical records provides no evidence that the veteran's death at PVAMC in March 2010 was caused by carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on VA's part in furnishing the treatment.

Anticoagulation is standard therapy for pulmonary embolism.  The risk/benefit of anticoagulation was evaluated multiple times, including 2 evaluations by the PVAMC pharmacist Anticoagulation team on 3/1/2010 & 3/2/2010.

There is NO evidence that the administration of Coumadin was an error, or that it was 'contraindicated by his medical chart.' 

Similarly, after a review of the record on appeal the July 2015 examiner opined as the to the foreseeability question as follows:

It is less likely than not (less than 50% probability) that the veteran's death at PVAMC on 3/3/2010 was due to an event that was not reasonably foreseeable.

The veteran was previously hospitalized on 2 different occasions in 2009 for altered mental status and acute exacerbation of his COPD.  In March 2009, he was hospitalized at RVAMC for altered level of consciousness and acute exacerbation of COPD.  He was hospitalized again in April 2009 at RVAMC for altered mental status (later found to be due to a Flexeril overdose) and an acute exacerbation of COPD. 

In addition to the Flexeril abuse, veteran also admitted that he had used methamphetamine within the 2 weeks prior to the April 2009 hospital admission.  Residential treatment for substance abuse was recommended, and he was in the SARRTP program at RVAMC in June and July 2009.  

In May 2009, veteran was seen for one of many pulmonary consults with Dr. Moss, pulmonologist at RVAMC.  At his May 29, 2009 visit, Dr. Moss wrote: 'Mr. James is in the active process of dying.  He is inches from requiring re-admission to the hospital.  [His] only hope is complete cigarette abstinence, and he states that he can quit cold turkey.' 

The veteran was able to decrease his smoking for a short time, but by the time he saw Dr. Moss in October 2009, he was back to smoking a half pack of cigarettes per day which contributed directly to his severity of COPD and resulting respiratory status which was the primary event that eventually lead to his death.

These medical opinions are not contradicted by any other medical opinion of record.  See Colvin.  Moreover, as to the lay claims found in the record that the Veteran's death was caused by VA negligence in his treatment, the Board finds the above medical opinions more probative than these lay claims because a healthcare professional has more expertise.  See Black. 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's death at the Portland VA Medical Center in March 2010 was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment or was an event that was not reasonably foreseeable.  Accordingly, the Board finds that the claim for compensation under 38 U.S.C.A. § 1151 for the Veteran's death at the Portland VA Medical Center in March 2010 is denied.  See 38 C.F.R. § 3.361.

c. Conclusion

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the Board finds that this doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert.  


ORDER

Service connection for the cause of the Veteran's death is denied.

Compensation under 38 U.S.C.A. § 1151 for the Veteran's death at the Portland VA Medical Center in March 2010 is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


